DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 11, 2022 has been entered.
 
Response to Amendment
Applicant amended claims 19 and 20.

Applicant previously cancelled claims 21, and 22.

Claims 1-18 are directed toward non-elected inventions.

Claims 19 and 20 are pending and have been examined.

Response to Arguments
Applicant’s arguments with respect to claims 19 and 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Regarding 112 Rejections
Examiner initially rejected claim 20 under 35 USC 112(b) / 2nd paragraph as being indefinite.
Applicant amended its claims to address these issues and presented arguments on how the claims overcome the rejection. In view of the amended claims and arguments, Examiner withdraws this rejection.

Regarding 101 Rejections
Examiner initially rejected claims 19 and 20 under 35 USC 101 as being directed to non-statutory subject matter.
Applicant argued their claims are similar to those in Example 35 and operate in a non-conventional and non-generic manner. Examiner does not find this argument persuasive. In example 35, random code data was transmitted, encrypted, and displayed on the customer' s mobile device such that the ATM read the corresponding image, decrypted the image, and analyzed the decrypted data to verify the customer identity. In this case, the combination of steps set up a sequence of events that address unique problems associated with bank cards and ATMs (e.g., the use of stolen or “skimmed” bank cards and/or customer information to perform unauthorized transactions). Thus, like in BASCOM, the claimed combination of additional elements presents a specific, discrete implementation of the abstract idea. Further, the combination of obtaining information from the mobile communication device (instead of the ATM keypad) and using the image (instead of a PIN) to verify the customer' s identity by matching identification information does not merely select information by content or source, in contrast to Electric Power, but instead describes a process that differs from the routine and conventional sequence of events normally conducted by ATM verification, such as entering a PIN, similar to the unconventional sequence of events in DDR. The additional elements in claim 2  of Example 35 thus represent significantly more (i.e., provide an inventive concept) because they are a practical implementation of the abstract idea of fraud prevention that performs identity verification in a non‐conventional and non‐generic way, even though the steps use well‐known components (a processor and mobile communication device). Claim 2 is eligible (Step 2B: Yes). In the instant case, the claims are attempting to solve a business problem (i.e. transaction authentication and consolidation of transaction data) using conventional computer functions. There is no unique problem associated with any technological environment or field of use that is being solved as was the case for Example 35. The instant claims are not analogous to Example 35. Applicant merely alleges the claims recite non-conventional and non-generic subject matter without any analysis as to how it meets that standard.
Applicant argued that they recite a combination of steps which recite something other than what is well understood, routine, and conventional because the prior art does not teach the claims. Examiner does not find this argument persuasive. First, Examiner has found new art which teaches the claims. Furthermore, it is not persuasive to point out the lack of an art rejection as evidence that the claims recite something other than what is well-understood, routine, and conventional. The standards for subject matter eligibility and novelty/non-obviousness are different, and merely because something is novel/non-obvious does not mean it also recites something other than what is well-understood, routine, and conventional. It should be noted the claims in Alice are novel, yet did not meet the significantly more standard.
Examiner maintains this rejection.

Regarding Prior Art Rejections
Examiner initially rejected claims 19 and 20 under 35 USC 103 as being unpatentable over the prior art.
While it could be argued that Schoening in view of Uchimura teaches the amended claim due to the BRI of transaction amount (e.g., any amount related to a transaction including the inventory amount; as opposed to price) Examiner has found new references which teach Applicant’s preferred interpretation of transaction amount (i.e., the price).
 Applicant’s arguments with respect to claims 19 and 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 
Examiner maintains this rejection.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 19 and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite the abstract idea which may be summarized as updating an NFC tag with transaction/payment information. 

Claim 19 recites the limitations of: 
obtain transaction amount data input by a merchant; 
store NFC tag data; 
generate a custom order number for identifying a transaction, 
wherein a payment state for the custom order number is set to be an unpaid state when the transaction is not paid, 
update the transaction amount data and the custom order number into the stored NFC tag data to generate an updated NFC tag.

As drafted these limitations are a process that, under its broadest reasonable interpretation, covers performance of the limitation as certain methods of organizing human activity but for the recitation of generic computer components.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a fundamental economic practice, then it falls within the “Certain Methods of Organizing Human Activity grouping of abstract ideas. Accordingly, Applicant’s claims recite an abstract idea. The recited system components are just applying generic computer components to the recited abstract limitations. 

This judicial exception is not integrated into a practical application because the claims only recites system components for implementing the abstract idea. The claims recite the additional limitations of a system, an external or built-in input device, processor, memory, non-transitory computer-readable instructions, a tag receiving terminal, an NFC tag; and are recited at a high level of generality and amounts to no more than mere instructions to apply the exception using a generic computer. These limitations generally link the use of the judicial exception to a technological environment and are not indicative of integration into a practical application. The limitations of:
store NFC tag data; 

as drafted are insignificant extra-solution activity. These steps are mere data gathering and storing and do not qualify as a practical application of the judicial exception. See MPEP 2106.05(g).  These additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claims as a whole do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea without a practical application.

The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of a system, an external or built-in input device, processor, memory, non-transitory computer-readable instructions, a tag receiving terminal, an NFC tag; amount to no more than mere components to implement the judicial exception using a generic computer components.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  The limitations of:
store NFC tag data; 

as drafted are insignificant extra-solution activity. These steps are mere data gathering and storing and do not qualify as significantly more than the judicial exception. See MPEP 2106.05(g). See Applicant’s specification paragraphs [0014], about implementation using general purpose or special purpose computing devices and MPEP 2106.05(f) where applying a computer as a tool is not indicative of significantly more. Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Thus Applicant’s claims are not patent eligible. 

Dependent claim 20 further defines the abstract idea that is present in their respective independent claims and thus correspond to Certain Methods of Organizing Human Activity and hence are abstract for the reasons presented above. The dependent claim does not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination. Therefore, the claim 20 is directed to an abstract idea. Thus, the dependent claim 20 is not patent-eligible either.

Examiner Request
The Applicant is requested to indicate where in the specification there is support for amendments to claims should Applicant amend.  The purpose of this is to reduce potential 35 USC 112(a) or 35 USC 112 first paragraph issues that can arise when claims are amended without support in the specification.  The Examiner thanks the Applicant in advance. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Puleston, US Patent Application Publication No. 2013/0176115 in view of Uchimura, US Patent Application Publication No. 2021/0035085.
Regarding claim 19;
A system, comprising: 
an external or built-in input device having at least one first processor, and a first memory storing first non-transitory computer-readable instructions, that when executed by the at least one first processor, 
See Puleston [01632] In embodiments, the system may be implemented as a computer implemented system of managing RFID tags, such as comprising an RFID tag, a memory comprising instructions, a processor receiving data from the RFID tag, and performing the steps of providing a RFID drive management facility on the computer system, the computer system having a logical file system, presenting an RFID tag as an extension of the logical file system, providing the ability to manage data on the RFID tag in the logical file system, and the like.
See also Figure 1.

cause the at least one first processor to obtain amount data input by a merchant; 
See Puleston [0135] In another example, an enterprise may purchase RFID tags 102 without stored information and may apply information to the RFID tag 102 after the RFID tag 102 has been associated with an object at the enterprise such as object location, object price information, storage information, date information, delivery information, or the like.

and a tag receiving terminal having at least one second processor, and a second memory storing second non-transitory computer-readable instructions, that when executed by the at least one second processor, cause the at least one second processor to: 
See Puleston [01632] In embodiments, the system may be implemented as a computer implemented system of managing RFID tags, such as comprising an RFID tag, a memory comprising instructions, a processor receiving data from the RFID tag, and performing the steps of providing a RFID drive management facility on the computer system, the computer system having a logical file system, presenting an RFID tag as an extension of the logical file system, providing the ability to manage data on the RFID tag in the logical file system, and the like.
See also Figure 1.

store NFC tag data; 
See Puleston [0135] In another example, an enterprise may purchase RFID tags 102 without stored information and may apply information to the RFID tag 102 after the RFID tag 102 has been associated with an object at the enterprise such as object location, object price information, storage information, date information, delivery information, or the like.
[0624] Although this disclosure refers to RFID tags, one skilled in the art will appreciate that the methods and systems of the present invention may be applied to any short range RF identification system, such as for near field communications (NFC) enabled devices.
generate a custom order number for identifying a transaction, wherein a payment state for the custom order number is set to be an unpaid state when the transaction is not paid, 
The primary reference does not teach “wherein a payment state for the custom order number is set to be an unpaid state when the transaction is not paid”; see section UNPAID/PAID below for further analysis.

See Puleston [0135] In another example, an enterprise may purchase RFID tags 102 without stored information and may apply information to the RFID tag 102 after the RFID tag 102 has been associated with an object at the enterprise such as object location, object price information, storage information, date information, delivery information, or the like.

and: update the amount data obtained by the external or built-in input device and the custom order number into the stored NFC tag data to generate an updated NFC tag.
The primary reference does not teach “update the custom order number”; see section UNPAID/PAID below for further analysis.

See Puleston [0141] In this case, the changes in price may be written either to the same MTP memory location every time the price is updated on the RFID tag 102 or to a different MTP memory location.

UNPAID/PAID
The primary reference, in the business of tags, teaches a tag containing order information. It does not explicitly teach the custom order number is set to be an unpaid state when the transaction is not paid and update the custom order number.

Uchimura, in the business of tags, teaches the custom order number is set to be an unpaid state when the transaction is not paid and update the custom order number.
See Uchimura [0055] The autonomous mobile POS apparatus 10 writes the payment completion information to the RFID chip embedded in the product tag by using the RFID reader/writer 111 (step S113). Thereby, it is possible to distinguish a paid product and an unpaid product.

It would have been obvious to one of ordinary skill in the art at the time of filing to include in the custom order number of the primary reference, the ability to the custom order number is set to be an unpaid state when the transaction is not paid as taught by Uchimura since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Additional motivation includes having the tag indicate whether the item is paid for increases the security of the item.


Regarding claim 20;
The tag receiving terminal of claim 19, wherein the second non-transitory computer readable instructions further cause the at least one second processor to: determine whether the payment processing based on the updated NFC tag is performed by polling the payment state for the custom order number.
The combined references, in the business of tags, teach having a tag reflecting whether an item is paid/unpaid for. They do not explicitly teach determine whether the payment processing based on the updated NFC tag is performed by polling the payment state for the custom order number.

Uchimura, in the business of tags, teaches determine whether the payment processing based on the updated NFC tag is performed by polling the payment state for the custom order number.
See Uchimura [0008-0009], [0072] The autonomous mobile POS apparatus 10 writes payment completion information to the RFID chip embedded in the product tag by using the RFID reader/writer 111 (step S313). Since gates that can read RFID chip information are installed at the entrance and the exit of the shop 18, if a customer brings an unpaid product out of the shop, a warning sound or the like are output, for example. Accordingly, it is possible to prevent an unpaid product from being brought out of the shop.
[0080] The customer packs the product and moves to the front of the exit gate (step S414). If there is no unpaid product in the packed product (step S415, NO), the exit gate is opened (step S416), and the customer can exit the shop 18 (step S417). On the other hand, if there is an unpaid product in the packed product (step S415, YES), for example, a warning sound or the like are output (step S418), the exit gate is not opened, and the customer is unable to exit the shop 18 (step S419). Accordingly, it is possible to prevent an unpaid product from being brought out of the shop.

It would have been obvious to one of ordinary skill in the art at the time of filing to include in the tag of the combined references, the ability to determine if an item has been paid for as taught by Uchimura since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Additional motivation includes having the tag indicate whether the item is paid for increases the security of the item.


Prior Art
Examiner would like to cite but not rely upon US 20200175496 A1 Finke which also teaches transaction identifiers reflecting whether a user has a paid/unpaid invoice related to a transaction.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J WARDEN whose telephone number is (571)272-9602. The examiner can normally be reached M-F; 9-6 CDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shahid Merchant can be reached on 5712701360. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL J. WARDEN/
Examiner
Art Unit 3693




/Shahid Merchant/Supervisory Patent Examiner, Art Unit 3693